CASE 0:18-cv-01643-JRT-HB Document 34-2 Filed 04/10/19 Page 1 of 4




EXHIBIT B
                 CASE 0:18-cv-01643-JRT-HB Document 34-2 Filed 04/10/19 Page 2 of 4




                               March 21, 2019

                               VIA EMAIL

                               Mr. Paul Reuvers
                               Mr. Andrew A. Wolf
                               Mr. Jason Kuboushek
                               Iverson Reuvers Condon
                               9321 Ensign Avenue South
                               Bloomington, MN 55438

                                         Re: Jones et al. v. City of Faribault, Civ. No. 18-cv-1643

                               Dear Counsel:

                                       I write for Plaintiffs to respond to certain inquiries of yours from the
                               parties’ conference last week; to highlight Defendant’s deficient privilege
                               log and its objection to Plaintiffs’ Second Set of Request for Production
                               (“RFPs”); and to ask that you consider agreeing to a 60-day extension of time
National Office                (“EOT”) on discovery deadlines, save for expert disclosures, given ongoing
125 Broad Street, 18th Floor
New York, NY 10004
                               discovery disputes.

(212) 549-2500                 Plaintiffs’ Responses to Defendant’s Interrogatories
aclu.org
                                       First, we confirm that, due to a scrivener’s error, one of Plaintiff
                               Rukiya Hussein’s former addresses was listed incorrectly at several places
                               in her response to Defendant’s Interrogatories. To clarify, from October
                               2010 to December 2015, Ms. Hussein lived at the following address: 1625
                               17th Street NW No. 47, 1 Faribault, MN 55021.

                                       Second, Plaintiffs have revisited their answers to Defendant’s
                               Interrogatory No. 16. We maintain our position that while criminal arrests
                               and convictions appear relevant to your defense, Plaintiffs do not intend on
P. O. Box 14720                producing additional information about Plaintiffs’ criminal history. This
Minneapolis, MN 55424
651.645.4097                   information, if it exists, is in the public domain and readily accessible by
ACLU-MN.ORG                    Defendant. Accordingly, given Defendant’s relative access to this
                               information, producing it is not proportional to the needs of the case.
                               Plaintiffs reserve the right to revisit their response if Defendant clarifies the
                               criminal information it seeks and explains why it cannot obtain that
                               information through publicly accessible records.

                               Defendant’s Privilege Log
                                      Plaintiffs ask that you either revise your privilege log or withdraw
                               your privilege claims and produce the withheld documents. The bases for
                               your privilege claims, in every instance, are entirely deficient. Among other

                               1
                                   Her address was incorrectly listed as No. 57.

                                                                          1
CASE 0:18-cv-01643-JRT-HB Document 34-2 Filed 04/10/19 Page 3 of 4




         problems, you provided no information about when the withheld document
         was created; 2 its author 3 including their job title; the job titles of all
         recipients; nor a description of the document, including its subject matter and
         the purpose for which it was created. Plaintiffs cannot assess Defendant’s
         claims without this information. 4 Accordingly, please either revise your log
         or produce the withheld documents.

         Defendant’s Objection to Plaintiffs’ Second Set of RFPs
                  Plaintiffs also ask that Defendant withdraw its boilerplate objection
         to their request for copies of all occupancy registers maintained by Licensees
         and produce them. The occupancy registers are, by law (i.e., the challenged
         ordinance), available to Defendant and thus within its control. 5 They are,
         therefore, discoverable if relevant to Plaintiffs’ claims and proportional to
         the needs of the case. These records are directly relevant to show the
         disparate impact of the occupancy restriction and to provide the name of
         witnesses who can attest to that impact and any animus they may have faced
         in connection with the ordinance. For these reasons, and because it lacks
         specificity, Defendant’s objection that producing these registers is
         disproportional to the needs of case is entirely inapposite. Please either
         provide more information regarding the nature of your objection or produce
         the requested occupancy registers.

         Extension of Time
               Plaintiffs intend on raising with Magistrate Judge Bowbeer the need

         2
             This may not be the same as the information in the “Date/Time” field.
         3
             This may not necessarily be the same person identified in the “From” field.
         4
           As stated in the advisory committee notes to the 1993 amendments to Fed. R. Civ.
         P. 26(b)(5), a privilege log “should be as specific as possible in identifying the
         information and stating the basis for the claim.” See also Bartholomew v. Avalon
         Capital Grp., Inc., 278 F.R.D. 441, 447 (D. Minn. 2011) (noting that a privilege log
         requires more than “boilerplate or uninformative” description); Triple Five of
         Minnesota, Inc. v. Simon, 212 F.R.D. 523, 527–28 (D. Minn. 2002), aff’d, No.
         CIV.99-1894 PAM/JGL, 2002 WL 1303025 (D. Minn. June 6, 2002).
         5
           In re Hallmark Capital Corp., 534 F. Supp. 2d 981 (D. Minn. 2008) (“‘[C]ontrol’
         [under Rule 34] does not require that the party have legal ownership or actual
         physical possession of the documents at issue; rather documents are considered to
         be under a party’s control when that party has the right, authority, or practical ability
         to obtain the documents from a non-party to the action.”); see also MasterMine
         Software, Inc. v. Microsoft Corp., No. 13-CV-971 (PJS/TNL), 2014 WL 12600147,
         at *8 (D. Minn. Nov. 10, 2014) (applying same liberal standard of “control”);
         Damgaard v. Avera Health, No. CV 13-2192 (RHK/JSM), 2014 WL 12599853, at
         *2 (D. Minn. June 9, 2014) (“Courts in this jurisdiction and other jurisdictions
         subscribe to the proposition that control not only encompasses actual physical
         possession of the documents, but also the legal right or practical ability to demand
         the documents from a third party.”).

                                                    2
CASE 0:18-cv-01643-JRT-HB Document 34-2 Filed 04/10/19 Page 4 of 4




         for additional time to conduct discovery given the ongoing disputes about
         document production. More specifically, Plaintiffs will resist proceeding to
         depositions when, from their view, Defendant has failed to fulfill its
         production obligations regarding six likely deponents.

                 From Defendant’s perspective, while Plaintiffs are substantially
         complete with document production, we are still reviewing one of our
         clients’ Facebook data to assess whether any additional ESI should be
         produced. We suspect, therefore, the Defendant would also welcome
         additional time. For these reasons, we ask that you consider a 60-day EOT
         on all discovery deadlines, including motions, save for expert disclosure,
         which would remain due April 1, 2019.

                As you know, the parties must submit a joint letter to Judge Bowbeer
         by Monday, March 25, updating the Court on the parties’ progress in
         discovery. Plaintiffs will circulate a draft letter tomorrow highlighting issues
         from their perspective and invite Defendant to add their own to the letter.
         We are available to confer on Monday, if necessary.

                                                Sincerely,

                                                /s/ Alejandro Ortiz
                                                Alejandro Ortiz*
                                                Racial Justice Program
                                                American Civil Liberties Union
                                                (646) 885-8332
                                                ortiza@aclu.org
                                                *admitted pro hac vice




                                                3
